DETAILED ACTION
This action is in response to the application filed 15 June 2018.
Claims 1-25 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in WO on 16 June 2017. It is noted, however, that applicant has not filed a certified copy of the PCT/US2017/037847 application as required by 37 CFR 1.55.

Claim Interpretation
Regarding claims 1 and 17, the claims recite “utilizing the extracted medial surface of the void space of the porous material or medium as a representative geometry of the porous material or medium”. On its face, it would seem that any use of an extracted medial surface would be “utilizing the extracted medial surface … as a representative geometry” since the medial surface is a representation of the geometry of the structure from which it is derived (see specification at P12:LL4-15 – e.g. “the medial surface of an object offers its compact representation, while retaining sufficient local information to reconstruct the object fully and with high accuracy”).
“During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification. … Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified." [MPEP 2111] and “The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.” [MPEP 2111.01 IV] The phrase “utilizing the extracted medial surface … as a representative geometry” (and similar phrases) appears throughout the disclosure; however, the specification does not clearly set forth a special definition of the claim term in the specification.
Accordingly, “utilizing the extracted medial surface … as a representative geometry” is interpreted as including any use of the extracted medial surface; and “utilizing the extracted medial surface of the void space of the porous material or medium as a representative geometry of the porous material or medium” is any use of the medial surface extracted from the void space of the porous material or medium.

Regarding claim 6, the claim recites “utilizing the extracted medial surface of the void space of the porous material or medium as a solution domain for determining fluid flow through the porous material or medium”. On its face, it would seem that any use of an extracted medial surface as a source of information for determining a solution would be “utilizing the extracted 
Note that “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification. … Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified." [MPEP 2111] and “The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.” [MPEP 2111.01 IV] The phrase “utilizing the extracted medial surface … as a solution domain” (and similar phrases) appears throughout the disclosure; however, the specification does not clearly set forth a special definition of the claim term in the specification.
Accordingly, “utilizing the extracted medial surface … as a solution domain” is interpreted as including any use of an extracted medial surface as a source of information for determining a solution; and “utilizing the extracted medial surface of the void space of the porous material or medium as a solution domain for determining fluid flow through the porous material or medium” is any use of the medial surface extracted as a source of information for determining fluid flow through the porous material or medium.

Claim Objections
Claims 11-16 and 21-25 are objected to because of the following informalities:
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
In the claims, claim 11 is separated by claims 12-16; and claim 24 is separated by claims 21-25.
No correction is required.

Claims 10, 12-16, and 23-25 are objected to because of the following informalities:
Regarding claim 10, the claim recites “the total flow rate”.  There is insufficient antecedent basis for this limitation in the claim. The phrase “a total flow rate” is recommended.

Regarding claim 12, the claim recites “wherein simulating a drainage simulation further comprises”. There is insufficient antecedent basis for this limitation in the claim. The phrase “wherein simulating drainage further comprises” is recommended.

Further regarding claim 12, the claim recites “the wetting phase saturation”. There is insufficient antecedent basis for this limitation in the claim. The phrase “a wetting phase saturation” is recommended.

Regarding claim 13, the claim recites “wherein simulating an imbibition simulation further comprises”. There is insufficient antecedent basis for this limitation in the claim. The phrase “wherein simulating imbibition” is recommended.

Further regarding claim 13, the claim recites “the wetting phase saturation”. There is insufficient antecedent basis for this limitation in the claim. The phrase “a wetting phase saturation” is recommended.

Regarding claim 14, the claim recites “the contact angle of the medial surface voxel”, “the surface tension of the medial surface voxel”, and “the distance between the medial surface voxel and the closest solid boundary”. There is insufficient antecedent basis for each of these limitations in the claim. The phrases “a contact angle of the medial surface voxel”, “a surface tension of the medial surface voxel”, and “a distance between the medial surface voxel and the closest solid boundary” are recommended.

Regarding claims 15-16, the claim recites “the minimum distance between each voxel of the medial surface and a closest solid boundary”, “the number of medial surf ace voxels occupied by the wetting phase”, “the total number of voxels on the medial surface”. There is insufficient antecedent basis for each of these limitations in each claim. The phrases “a minimum distance between each voxel of the medial surface and a closest solid boundary”, “a number of medial surf ace voxels occupied by the wetting phase”, “a total number of voxels on the medial surface” are recommended.

Regarding claim 23, the claim recites “the local hydraulic conductivity at each voxel” and “the total flow rate”. There is insufficient antecedent basis for these limitations in the claim. The phrases “the hydraulic conductivity at each voxel” and “a total flow rate” are recommended.

Regarding claim 24, the claim recites “the total flow rate at a bottom solid boundary of the medial surface” and “the fluid viscosity”. There is insufficient antecedent basis for these limitations in the claim. The phrases “a total flow rate at a bottom solid boundary of the medial surface” and “a fluid viscosity” are recommended.

Further regarding claim 25, the claim recites “the pore size change ratio”. There is insufficient antecedent basis for this limitation in the claim. The phrase “a pore size change ratio” is recommended.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9-10, 12-16, 20-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding claim 4, the claim recites “wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface”; however, it is not clear how a single voxel-wide square prism can be centered at each voxel of the medial surface, i.e. the prism has only one center and the medial surface may comprise more than one voxel (see figs 16a and 16b of specification). For the purposes of further examination, it is assumed that there may be more than one pore associated voxel-wide square prism and that each associated prism is centered on a voxel of the medial surface.

Further regarding claim 4, the claim recites “wherein the voxel-wide square prism is … perpendicular to the medial surface at said voxel”. Note that a prism is a three-dimensional entity as is the medial “surface” since it is a “voxel-wide” medial surface (see claim 3) that may be comprised of voxels (as indicated by “at each voxel” in claim 4). Accordingly, being “perpendicular to” is ambiguous since it cannot be determined which two-dimensional portion within the three-dimensional medial “surface [actually a volume]” and which one-dimensional portion of the “voxel-wide square prism” are being used to determine “perpendicular to”. The specification also points to the ambiguity, for example, at P17:L15-P18:L2. That section discusses choosing a “suppression direction, which is the direction perpendicular to the medial surface” and presents the “common practice” of using the “direction of principal gradient of the NRM [normalized ridge map] at each voxel” and an alternative of using the “direction of 
Examiner’s note:
The deficiency of claim 4 appears to arise from conflating the claimed “voxel-wide” “medial surface” comprising voxels and the mathematical abstraction of the two-dimensional medial surface of the pore space; or more particularly, conflating with an approximation to the mathematical abstraction of the two-dimensional medial surface of the pore space as described in the specification at PP17-18 where the thinning operation based on the normalized ridge map is used to “thin” the image of the pore space to a (approximate) medial surface according to an approximate perpendicular direction (according to the exemplary “common” method or the alternative presented).
The examiner notes that the ambiguity may be resolved by clarifying that one axis of the claimed “voxel-wide square prism” (i.e. the one axis which is not one of the axes along the “square” directions) is in the direction of, for example, maximum curvature of a normalized ridge map of the image of the three-dimensional porous material or medium.
Finally note that this comment is made in the interest of compact prosecution and the description is not meant to be the exact claim language; but rather, only descriptive of one 

Regarding claim 5, claim 5 inherits the deficiencies of claim 4, but does not resolve them. Accordingly, claim 5 is rejected under the reasoning presented for each rejection of claim 4.

Regarding claim 9, the claim recites “wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface” and is rejected under the reasoning presented for the same limitation found in claim 4.

Further regarding claim 9, the claim recites “wherein the voxel-wide square prism is … perpendicular to the medial surface at said voxel” and is rejected under the reasoning presented for the same limitation found in claim 4.

Regarding claims 10 and 12-16, claims 10 and 12-16 inherit the deficiencies of claim 9, but does not resolve them. Accordingly, claims 10 and 12-16 are rejected under the reasoning presented for each rejection of claim 9.


Regarding claim 20, the claim recites “wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each 

Further regarding claim 20, the claim recites “wherein the voxel-wide square prism is … perpendicular to the medial surface at said voxel” and is rejected under the reasoning presented for the identical same found in claim 4.

Regarding claims 21-23 and 25, claims 21-23 and 25 inherit the deficiencies of claim 20, but does not resolve them. Accordingly, claims 21-23 and 25 are rejected under the reasoning presented for each rejection of claim 20.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concepts grouping) without significantly more.

Regarding claim 1:
Step 1:
The claim recites a collection of steps (i.e. a process). Accordingly, at step 1, the claim is found to be directed to a statutory category [MPEP 2106.03].
Step 2A – prong one:
The claim recites “method for topological and geometric characterization of a three-dimensional porous material or medium”, “extracting a medial surface of the void space of the porous material or medium”, “utilizing the extracted medial surface of the void space of the porous material or medium as a representative geometry of the porous material or medium”, “calculating the pore size distribution of the void space of the porous material or medium based on the extracted medial surface of the void space” which is an abstract idea falling within the mathematical concepts grouping [MPEP 2106.04(a)(2)]. Accordingly, at step 2A – prong one, the claim is found to recite judicial exception.
Step 2A – prong two:
The claim recites “receiving an image of a three-dimensional porous material or medium configured to be disposed in a fluid flow-path, said porous material or medium comprising a void space” which is insignificant extra-solution activity in the form of necessary data gathering since all uses of the judicial exception require such data gathering [MPEP 2106.05(g)]. Such insignificant solution activity does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2106.05(g)]. Considering the claim as a whole, there is the data gathering for the judicial exception followed by the judicial exception itself. Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted above, the step of “receiving an image …” constitutes insignificant extra-solution activity. Note that no particular manner of receiving is claimed, accordingly, the receiving via a network or retrieving from computer memory fall within the scope of the receiving (see also specification at P25:LL11-24). Such receiving is well-understood, routine, 

Regarding claim 2, the claim recites “wherein said image of the three-dimensional porous material or medium comprises a voxelized binary image of the porous material or medium” which does not change the nature of the “receiving” such that it is other than well-understand, routine, and conventional necessary data gathering activity. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 3, the claim recites “wherein said extracted medial surface is a voxel-wide medial surface” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 2 applies, mutatis mutandis.

Regarding claim 4, the claim recites “wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface and perpendicular to the medial surface at said voxel” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 3 applies, mutatis mutandis.

Regarding claim 5, the claim recites “wherein calculating the pore size distribution of the void space of the porous material or medium based on the extracted medial surface of the void space comprises assigning a value r to each voxel on the medial surface, wherein r is equal to the distance between the medial surface voxel and a closest solid boundary, and wherein the pore size distribution of the porous material or medium is the distribution of r values on the medial surface voxels” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 4 applies, mutatis mutandis.

Regarding claim 6:
Step 1:
The claim recites a collection of steps (i.e. a process). Accordingly, at step 1, the claim is found to be directed to a statutory category [MPEP 2106.03].
Step 2A – prong one:
The claim recites “extracting a medial surf ace of the void space of the porous material or medium”, “calculating an absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space”, “simulating multiphase drainage and/or simulating multiphase imbibition of the porous material or medium, said simulating comprising utilizing the extracted medial surface of the void space of the porous material or medium as a solution domain for determining fluid flow through the porous material or medium” (for this final limitation see dependent claim 12-16 demonstrating the mathematical embodiments of simulation) which is an abstract idea falling within the mathematical concepts 
Step 2A – prong two:
The claim recites “for characterizing fluid flow through a three-dimensional porous material or medium” which is descriptive of the field of use and does incorporate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites “receiving an image of a three-dimensional porous material or medium configured to be disposed in a fluid flow-path, said porous material or medium comprising a void space” which is insignificant extra-solution activity in the form of necessary data gathering since all uses of the judicial exception require such data gathering [MPEP 2106.05(g)]. Such insignificant solution activity does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2106.05(g)]. Considering the claim as a whole, there is the data gathering for the judicial exception followed by the judicial exception itself in the context of a field of use. Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted above, the step of “receiving an image …” constitutes insignificant extra-solution activity. Note that no particular manner of receiving is claimed, accordingly, the receiving via a network or retrieving from computer memory fall within the scope of the receiving (see also specification at P25:LL11-24). Such receiving is well-understood, routine, and conventional and does not provide for significantly more than the judicial exception itself [MPEP 2106.05(d) II]. Considering the claim as a whole, there is the data gathering for the judicial exception followed by the judicial exception itself. Accordingly, at step 2B, the claim is 

Regarding claim 7, the claim recites “wherein said image of the three-dimensional porous material or medium comprises a voxelized binary image of the porous material or medium” which does not change the nature of the “receiving” such that it is other than well-understand, routine, and conventional necessary data gathering activity. Accordingly, the reasoning given for claim 6 applies, mutatis mutandis.

Regarding claim 8, the claim recites “wherein said extracted medial surface is a voxel-wide medial surface” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 7 applies, mutatis mutandis.

Regarding claim 9, the claim recites “wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface and perpendicular to the medial surface at said voxel” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 8 applies, mutatis mutandis.

Regarding claim 10, the claim recites “wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space comprises: calculating a hydraulic conductivity value at each voxel on the medial surface; 

Regarding claim 11, the claim recites “wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space is determined according to k = - ((QμL)/(AΔP)), wherein k is the absolute permeability of the porous material or medium, Q is the total flow rate at a bottom solid boundary of the medial surface, μ is the fluid viscosity, L is a length of the porous material or medium, A is a cross-sectional area of the porous material or medium, and ΔP is an applied pressure difference across the porous material or medium” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 6 applies, mutatis mutandis.

Regarding claim 12, the claim recites “wherein simulating a drainage simulation further comprises: assigning an entry capillary pressure to each voxel of said medial surface; and increasing a pressure of a non-wetting phase reservoir until said non-wetting phase reservoir pressure exceeds the entry capillary pressure of voxels connected to the non-wetting phase 

Regarding claim 13, the claim recites “wherein simulating an imbibition simulation further comprises: assigning an entry capillary pressure to each voxel of said medial surface; and starting at a pressure difference between a non-wetting phase reservoir pressure and a wetting phase reservoir pressure that corresponds to about a zero percent saturation of a wetting phase, decreasing the pressure of the non-wetting phase reservoir; and determining the wetting phase saturation at an incrementally decreasing non-wetting phase pressure” which does not change the nature of the judicial exception such that it is other than a mathematical concept (see claims 14 and 16 demonstrating the mathematical embodiments of “assigning/increasing” and “determining”). Accordingly, the reasoning given for claim 9 applies, mutatis mutandis.

Regarding claim 14, the claim recites “wherein assigning an entry capillary pressure to each voxel of said medial surface comprises computing the entry capillary pressure for each voxel according to Pc = (1.5 σ cos(θ))/r, wherein Pc is the entry capillary pressure of the medial surface voxel, θ is the contact angle of the medial surface voxel, σ is the surface tension of the medial surface voxel, and r is the distance between the medial surface voxel and the closest solid boundary” which does not change the nature of the judicial exception such that it is other than a 

Regarding claims 15 (and 16), the claims recites “wherein determining the wetting phase saturation at said incrementally increasing non-wetting phase pressure above said entry capillary pressure of voxels connected to the non-wetting phase reservoir comprises: “ (and “wherein determining the wetting phase saturation at said incrementally decreasing non-wetting phase pressure comprises:”) “computing the wetting phase saturation at each pressure difference according to Sw = (Σi ri)/ (Σj rj), wherein Sw is the wetting phase saturation, r is the minimum distance between each voxel of the medial surface and a closest solid boundary, i = 1, ... , I, wherein I is the number of medial surf ace voxels occupied by the wetting phase, and j = 1, ... , J, wherein J is the total number of voxels on the medial surface” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 12 (and claim 13) applies, mutatis mutandis.

Regarding claim 17:
Step 1:
The claim recites a collection of steps (i.e. a process). Accordingly, at step 1, the claim is found to be directed to a statutory category [MPEP 2106.03].
Step 2A – prong one:
The claim recites “extracting a medial surf ace of the void space of the porous material or medium”, “utilizing the extracted medial surface of the void space of the porous material or medium as a representative geometry of the porous material or medium”, “calculating the pore 
Step 2A – prong two:
The claim recites “for designing a three-dimensional porous material or medium with target properties” which is descriptive of the field of use and does incorporate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites “receiving an image of a random, three-dimensional porous material or medium configured to be disposed in a fluid flow-path, said porous material or medium comprising a void space” which is insignificant extra-solution activity in the form of necessary data gathering since all uses of the judicial exception require such data gathering [MPEP 2106.05(g)]. Such insignificant solution activity does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2106.05(g)]. Considering the claim as a whole, there is the data gathering for the judicial exception followed by the judicial exception itself in the context of a field of use. Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted above, the step of “receiving an image …” constitutes insignificant extra-solution activity. Note that no particular manner of receiving is claimed, accordingly, the receiving via a network or retrieving from computer memory fall within the scope of the receiving (see also specification at P25:LL11-24). Such receiving is well-understood, routine, 

Regarding claim 18, the claim recites “wherein said image of the three-dimensional porous material or medium comprises a voxelized binary image of the porous material or medium” which does not change the nature of the “receiving” such that it is other than well-understand, routine, and conventional necessary data gathering activity. Accordingly, the reasoning given for claim 17 applies, mutatis mutandis.

Regarding claim 19, the claim recites “wherein said extracted medial surface is a voxel-wide medial surface” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 18 applies, mutatis mutandis

Regarding claim 20, the claim recites “wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface and perpendicular to the medial surf ace at said voxel” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 19 applies, mutatis mutandis.

Regarding claim 21, the claim recites “wherein said calculating the pore size distribution comprises calculating the mean and standard deviation of the pore size distribution of the extracted medial surface of the random, three-dimensional porous material or medium” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 20 applies, mutatis mutandis.

Regarding claim 22, the claim recites “method of claim 21, further comprising: modifying a pore size distribution on the extracted medial surface of the random, three dimensional porous material or medium to create a modified medial surface with a target pore size distribution, wherein modifying a pore size distribution comprises adjusting the pore size distribution of the extracted medial surface to a normal distribution, said normal distribution comprising a mean and a standard deviation of a target normal pore size distribution”; however, this additional step is also a mathematical concept (i.e. normalizing the distribution to a mean and standard deviation).
The claim recites “reconstructing a porous material or medium from the modified medial surface having a target normal pore size distribution” which as evidenced by the description of “medial surface and volume reconstruction” at PP45-46 of the specification is a mathematical calculation comprising 4 steps. 
Accordingly, the claim includes a judicial exception having the elements of the judicial exception of claim 21 along with these additional steps and the reasoning given for claim 21 applies, mutatis mutandis.

Regarding claim 23, the claim recites “wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space comprises: calculating a hydraulic conductivity value at each voxel on the medial surface; calculating a pressure field based at least in part on the local hydraulic conductivity at each voxel on the medial surface; calculating the total flow rate at a bottom solid boundary of the medial surface based at least in part on the calculated hydraulic conductivity value and calculated pressure field; and calculating the absolute permeability based at least in part on the calculated total flow rate at the bottom solid boundary of the medial surf ace and an applied pressure difference across the porous material or medium” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 20 applies, mutatis mutandis.

Regarding claim 24, the claim recites “wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space is determined according to k = - ((QμL)/(AΔP)), wherein k is the absolute permeability of the porous material or medium, Q is the total flow rate at a bottom solid boundary of the medial surface, μ is the fluid viscosity, L is a length of the porous material or medium, A is a cross-sectional area of the porous material or medium, and ΔP is an applied pressure difference across the porous material or medium” which does not change the nature of the judicial exception such that it is other than a mathematical concept. Accordingly, the reasoning given for claim 17 applies, mutatis mutandis.

Regarding claim 25, the claim recites “he method of either claim 23 or 24, further comprising:” three additional steps.
There is a step of “computing the pore size change ratio according to a= min ((ktarget/k)1/3, 2), wherein a is the pore size change ratio, ktarget is a target absolute permeability, and k is the absolute permeability of the porous material or medium”; however, this additional step is also a mathematical concept (computing according to the formula).
There is a step of “updating the extracted medial surface of the void space of the porous material or medium to create a modified medial surf ace with a target absolute permeability”; however, this additional step is also a mathematical concept (assigning/relating the numbers to the voxels of the surface).
There is a step of “reconstructing a porous material or medium from the modified medial surface having a target normal pore size distribution” which as evidenced by the description of “medial surface and volume reconstruction” at PP45-46 of the specification is a mathematical calculation comprising 4 steps. 
Accordingly, the claim includes a judicial exception having the elements of the judicial exception of claims 23 or 24 along with these additional steps and the reasoning given for claims 23 or 24 applies, mutatis mutandis.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riasi (RIASI, M. SADEGH, NIKHIL KUMAR PALAKURTHI, CARLO MONTEMAGNO, AND LILIT YEGHIAZARIAN. "A feasibility study of the pore topology method (PTM), a medial surface-based approach to multi-phase flow simulation in porous media." Transport in Porous Media 115, no. 3 (2016): 519-539).

Examiner’s note: The anticipation rejection over Riasi may be overcome by perfecting the foreign claim priority.

Regarding claim 1, Riasi discloses a method for topological and geometric characterization of a three-dimensional porous material or medium (P520:¶2: “To address these challenges, we have conducted a feasibility study on using medial surfaces as both the representative geometry and the solution domain for multi-phase flow simulations. We refer to this approach as the pore topology method (PTM).”; P521:§2.1.1:¶2: “If the object in question is the void space of a porous medium, then homotopy and medialness of its medial surface would ensure that all corners and curvatures are captured, while thinness and connectivity would ensure that pore connectivity in void space is preserved”), said method comprising:
receiving an image of a three-dimensional porous material or medium configured to be disposed in a fluid flow-path, said porous material or medium comprising a void space (P523:fig 2 and just below eq (6): “To simulate quasi-static drainage and imbibition, medial surfaces of porous media samples were extracted from binary images as described in “Appendix 1,” and an entry capillary pressure Pc entry was assigned to each voxel on the medial surface using Eq. (6). For the setup shown in Fig. 2, the percolation of wetting phase (imbibition) or non-wetting phase (drainage) was simulated.”; p531:Step 1);
extracting a medial surface of the void space of the porous material or medium (ibid: medial surfaces of porous media samples were extracted from binary images; P521:§2.1.2);
utilizing the extracted medial surface of the void space of the porous material or medium as a representative geometry of the porous material or medium (P520:¶2: “To address these challenges, we have conducted a feasibility study on using medial surfaces as both the representative geometry and the solution domain for multi-phase flow simulations.” EN: citation is exemplary, much of the disclosure is with regard to so utilizing); and
calculating the pore size distribution of the void space of the porous material or medium based on the extracted medial surface of the void space (P520:¶3: “We have extracted the medial surface of the void space, derived the pore size distribution, computed the absolute permeability, and simulated quasi-static drainage and imbibition using the medial surface as the solution domain.”; PP524-526:§3.1).

Regarding claim 2, Riasi discloses the method of claim 1, wherein said image of the three-dimensional porous material or medium comprises a voxelized binary image of the porous material or medium (P531:step 1: “Since the medial surface extraction algorithm described here is a voxel-based approach, obtaining a voxelized binary image of porous media is essential. Binary images for porous materials can be obtained either by using 3-D imaging of actual materials, or by using commercial packages like GeoDict.”).

Regarding claim 3, Riasi discloses the method of claim 2, wherein said extracted medial surface is a voxel-wide medial surface (P534:step 8: “The last step is to apply a thinning algorithm on the positive NRM values to extract a voxel-wide medial surface.”).

Regarding claim 4, Riasi discloses the method of claim 3, wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface and perpendicular to the medial surface at said voxel (P529:¶1: “In PTM, on the other hand, a pore is defined as a voxel-wide square prism centered at each voxel on the medial surface and perpendicular to the medial surface at that voxel.”).

Regarding claim 5, Riasi discloses the method of claim 4, wherein calculating the pore size distribution of the void space of the porous material or medium based on the extracted (P524:§3.1:¶2: “In PTM, each voxel of the medial surface is associated with a voxel-wide square prism with height of 2r, where r is the minimum distance between each voxel and nearby solid clusters. Each prism represents a pore. The volume fraction is then calculated similarly to Eq. (7)”).

Regarding claim 6, Riasi discloses a method for characterizing fluid flow through a three-dimensional porous material or medium (P520:¶2: “To address these challenges, we have conducted a feasibility study on using medial surfaces as both the representative geometry and the solution domain for multi-phase flow simulations. We refer to this approach as the pore topology method (PTM).”; P521:§2.1.1:¶2: “If the object in question is the void space of a porous medium, then homotopy and medialness of its medial surface would ensure that all corners and curvatures are captured, while thinness and connectivity would ensure that pore connectivity in void space is preserved”), the method comprising:
receiving an image of a three-dimensional porous material or medium configured to be disposed in a fluid flow-path, said porous material or medium comprising a void space (P523:fig 2 and just below eq (6): “To simulate quasi-static drainage and imbibition, medial surfaces of porous media samples were extracted from binary images as described in “Appendix 1,” and an entry capillary pressure Pc entry was assigned to each voxel on the medial surface using Eq. (6). For the setup shown in Fig. 2, the percolation of wetting phase (imbibition) or non-wetting phase (drainage) was simulated.”; p531:Step 1);
(ibid: medial surfaces of porous media samples were extracted from binary images; P521:§2.1.2);
calculating an absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space (pp521-522:§2.2); and
simulating multiphase drainage and/or simulating multiphase imbibition of the porous material or medium, said simulating comprising utilizing the extracted medial surface of the void space of the porous material or medium as a solution domain for determining fluid flow through the porous material or medium (P520:¶2: “To address these challenges, we have conducted a feasibility study on using medial surfaces as both the representative geometry and the solution domain for multi-phase flow simulations.” EN: citation is exemplary, much of the disclosure is with regard to so utilizing).

Regarding claim 7, Riasi discloses the method of claim 6, wherein said image of the three-dimensional porous material or medium comprises a voxelized binary image of the porous material or medium (as for claim 2).

Regarding claim 8, Riasi discloses the method of claim 7, wherein said extracted medial surface is a voxel-wide medial surface (as for claim 3).

Regarding claim 9, Riasi discloses the method of claim 8, wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface and perpendicular to the medial surface at said voxel (as for claim 4).

Regarding claim 10, Riasi discloses the method of claim 9, wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space comprises:
calculating a hydraulic conductivity value at each voxel on the medial surface (PP521-522:§2.2: e.g. “we computed hydraulic conductivities for a set of prisms with polygonal cross sections” and eq (2); P536:Appendix 2)
calculating a pressure field based at least in part on the local hydraulic conductivity at each voxel on the medial surface (PP536-537: e.g. “As mentioned in Sect. 2.2, to find the pressure field inside the void space, the following equation is discretized and solved on the medial surface of the void space”);
calculating the total flow rate at a bottom solid boundary of the medial surface based at least in part on the assigned hydraulic conductivity value and calculated pressure field (P522:¶2: “From the pressure field inside the void space, the flowrate can be calculated at the boundary of the porous medium: [eq (3)]); and
calculating the absolute permeability based at least in part on the calculated total flow rate at the bottom solid boundary of the medial surface and an applied pressure difference across the porous material or medium (ibid: “The absolute permeability k can then be calculated as [eq (4)] … and ΔP is the applied pressure difference across the medium.”)

Regarding claim 11, Riasi discloses the method of claim 6, wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space is determined according to k = - ((QμL)/(AΔP)), wherein k is (p522:eq 4 and accompanying text).

Regarding claim 12, Riasi discloses the method of claim 9, wherein simulating a drainage simulation further comprises:
assigning an entry capillary pressure to each voxel of said medial surface (P523:top: “Here, we use the average Pc of these two cases to approximate the entry capillary pressure at each voxel of the medial surface”); and
increasing a pressure of a non-wetting phase reservoir until said non-wetting phase reservoir pressure exceeds the entry capillary pressure of voxels connected to the non-wetting phase reservoir; and determining the wetting phase saturation at an incrementally increasing non- wetting phase pressure above said entry capillary pressure of a voxel connected to the non-wetting phase reservoir (p523:top: “To initiate drainage, the non-wetting phase pressure was increased until it exceeded the entry capillary pressure of voxels connected to non-wetting phase reservoir. At this pressure, the non-wetting phase can occupy voxels connected to the non-wetting phase reservoir, if Pc entry < (Pnw − Pw), where Pnw is the non-wetting phase reservoir pressure, and Pw is the wetting phase reservoir pressure. The drainage simulation proceeded by increasing the non-wetting phase pressure in increments, checking for the above-mentioned condition and propagating the non-wetting phase accordingly.”).

Regarding claim 13, Riasi discloses the method of claim 9, wherein simulating an imbibition simulation further comprises:
assigning an entry capillary pressure to each voxel of said medial surface (as for claim 12); and
starting at a pressure difference between a non-wetting phase reservoir pressure and a wetting phase reservoir pressure that corresponds to about a zero percent saturation of a wetting phase, decreasing the pressure of the non-wetting phase reservoir (P523:¶1: “Imbibition simulation started from a large pressure difference (Pnw− Pw) corresponding to∼0%wetting phase saturation”); and
determining the wetting phase saturation at an incrementally decreasing non- wetting phase pressure (ibid: “and continued by decreasing the non-wetting phase pressure in increments. At each pressure difference, the wetting phase can occupy voxels connected to the wetting reservoir, if Pc entry > (Pnw − Pw).”).

Regarding claim 14, Riasi discloses the method of claim 12 or 13, wherein assigning an entry capillary pressure to each voxel of said medial surface comprises computing the entry capillary pressure for each voxel according to Pc = (1.5 σ cos(θ))/r, wherein Pc is the entry capillary pressure of the medial surface voxel, θ is the contact angle of the medial surface voxel, σ is the surface tension of the medial surface voxel, and r is the distance between the medial surface voxel and the closest solid boundary (p523:eq 6 and accompanying text).

Regarding claim 15, Riasi discloses the method of claim 12, wherein determining the wetting phase saturation at said incrementally increasing non-wetting phase pressure above said entry capillary pressure of voxels connected to the non-wetting phase reservoir comprises:
computing the wetting phase saturation at each pressure difference according to Sw = (Σi ri)/ (Σj rj), wherein Sw is the wetting phase saturation, r is the minimum distance between each voxel of the medial surface and a closest solid boundary, i = 1, ... , I, wherein I is the number of medial surf ace voxels occupied by the wetting phase, and j = 1, ... , J, wherein J is the total number of voxels on the medial surface (P524:eq 7 and accompanying text).

Regarding claim 16, Riasi discloses the method of claim 13, wherein determining the wetting phase saturation at said incrementally decreasing non-wetting phase pressure comprises:
computing the wetting phase saturation at each pressure difference according to Sw = (Σi ri)/ (Σj rj), wherein Sw is the wetting phase saturation, r is the minimum distance between each voxel of the medial surface and a closest solid boundary, i = 1, ... , I, wherein I is the number of medial surf ace voxels occupied by the wetting phase, and j = 1, ... , J, wherein J is the total number of voxels on the medial surface (as for claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Riasi (RIASI, M. SADEGH, NIKHIL KUMAR PALAKURTHI, CARLO MONTEMAGNO, AND LILIT YEGHIAZARIAN. "A feasibility study of the pore topology method (PTM), a medial surface-based approach to multi-phase flow simulation in porous media." Transport in Porous Media 115, no. 3 (2016): 519-539) in view of Liang (LIANG, Z. R., P. C. PHILIPPI, C. P. FERNANDES, AND F. S. MAGNANI. "Prediction of permeability from the skeleton of three-dimensional pore structure." SPE Reservoir Evaluation & Engineering 2, no. 02 (1999): 161-168).

Regarding claim 17, Riasi discloses a method for designing a three-dimensional porous material or medium with target properties, said method comprising:
receiving an image of a three-dimensional porous material or medium configured to be disposed in a fluid flow-path, said porous material or medium comprising a void space (P523:fig 2 and just below eq (6): “To simulate quasi-static drainage and imbibition, medial surfaces of porous media samples were extracted from binary images as described in “Appendix 1,” and an entry capillary pressure Pc entry was assigned to each voxel on the medial surface using Eq. (6). For the setup shown in Fig. 2, the percolation of wetting phase (imbibition) or non-wetting phase (drainage) was simulated.”; p531:Step 1);
extracting a medial surface of the void space of the porous material or medium (ibid: medial surfaces of porous media samples were extracted from binary images; P521:§2.1.2);
utilizing the extracted medial surface of the void space of the porous material or medium as a representative geometry of the porous material or medium (P520:¶2: “To address these challenges, we have conducted a feasibility study on using medial surfaces as both the representative geometry and the solution domain for multi-phase flow simulations.” EN: citation is exemplary, much of the disclosure is with regard to so utilizing);
calculating the pore size distribution of the void space of the porous material or medium based on the extracted medial surface of the void space (P520:¶3: “We have extracted the medial surface of the void space, derived the pore size distribution, computed the absolute permeability, and simulated quasi-static drainage and imbibition using the medial surface as the solution domain.”; PP524-526:§3.1); and
calculating an absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space (pp521-522:§2.2).
Riasi does not explicitly disclose a random [image].
However, Liang teaches a random [image] (P162:¶¶3-4: “Several methods exist to generate discrete random fields. Adler et al.8 generated isotropic media by a simplified version of an algorithm presented by Quiblier18 for general 3D porous media based on the truncated Gaussian method. … The method consists of generating a random function Z(x) that is equal to zero in the solid phase and to one in the pore phase and which verify the two average properties.” EN: the field is the image).

	

Regarding claim 18, Riasi discloses the method of claim 17 (in combination as shown above), wherein said image of the three-dimensional porous material or medium comprises a voxelized binary image of the porous material or medium (as for claim 2).

Regarding claim 19, Riasi discloses the method of claim 18 (in combination as shown above), wherein said extracted medial surface is a voxel-wide medial surface (as for claim 3).

Regarding claim 20, Riasi discloses the method of claim 19 (in combination as shown above), wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface and perpendicular to the medial surface at said voxel (as for claim 4).

Regarding claim 21, Riasi discloses the method of claim 20 (in combination as shown above), wherein said calculating the pore size distribution comprises calculating the mean and (as for claim 5).

Regarding claim 22, Riasi discloses the method of claim 21 (in combination as previously shown)
Riasi does not explicitly disclose modifying a pore size distribution on the extracted medial surface of the random, three dimensional porous material or medium to create a modified medial surface with a target pore size distribution, wherein modifying a pore size distribution comprises adjusting the pore size distribution of the extracted medial surface to a normal distribution, said normal distribution comprising a mean and a standard deviation of a target normal pore size distribution; and
reconstructing a porous material or medium from the modified medial surface having a target normal pore size distribution.
However, Liang teaches modifying a pore size distribution on the extracted medial surface of the random, three dimensional porous material or medium to create a modified medial surface with a target pore size distribution, wherein modifying a pore size distribution comprises adjusting the pore size distribution of the extracted medial surface to a normal distribution, said normal distribution comprising a mean and a standard deviation of a target normal pore size distribution (p162:left:¶4-right:¶1: “Porosity is a given positive number smaller than 1. Normalized autocorrelation function RZ(u) is a given function of u that verifies the general properties of a correlation function for the phase function Z(x) but is, otherwise, arbitrary. … Therefore, if a positive-definite function RY(u) is given, a stochastic process Y(x) having RY(u) as its correlation function can be found. In this way, one first generates the Gauss field Y(x) directly from its correlation function. Y(x) has a standard normal distribution ~with a zero mean and a variance equal to one! and its distribution function P(y) is given by the following: [eq 5]” EN: choosing the arbitrary function is modifying the poresize; variance is the square of the standard deviation); and
reconstructing a porous material or medium from the modified medial surface having a target normal pore size distribution (P162:right:last ¶: “The reconstruction process of 3D porous media by using the truncated Gaussian method using Fourier transform is concluded as follows.” And steps 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Riasi in view of the teachings of Liang to include “modifying a pore size distribution on the extracted medial surface of the random, three dimensional porous material or medium to create a modified medial surface with a target pore size distribution, wherein modifying a pore size distribution comprises adjusting the pore size distribution of the extracted medial surface to a normal distribution, said normal distribution comprising a mean and a standard deviation of a target normal pore size distribution; and ” reconstructing a porous material or medium from the modified medial surface having a target normal pore size distribution” by using Liang’s methods to generate the random image and reconstruct the image having appropriate pore size since “The 3D skeleton of a reconstructed porous structure results in an irregular network which gives the main flow path and can be used to predict permeability without making any assumptions concerning coordination number and the shape of porous cavities, as in the previous network models” (Liang:P161:right:¶2).


Regarding claim 23, Riasi discloses the method of claim 20 (in combination as shown above), wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space comprises:
calculating a hydraulic conductivity value at each voxel on the medial surface (as for claim 10);
calculating a pressure field based at least in part on the local hydraulic conductivity at each voxel on the medial surface (as for claim 10);
calculating the total flow rate at a bottom solid boundary of the medial surface based at least in part on the calculated hydraulic conductivity value and calculated pressure field (as for claim 10); and
calculating the absolute permeability based at least in part on the calculated total flow rate at the bottom solid boundary of the medial surface and an applied pressure difference across the porous material or medium (as for claim 10).

Regarding claim 24, Riasi discloses the method of claim 17 (in combination as shown above), wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space is determined according to k = - ((QμL)/(AΔP)), wherein k is the absolute permeability of the porous material or medium, Q is the total flow rate at a bottom solid boundary of the medial surface, μ is the fluid viscosity, L is a length of the porous material or medium, A is a cross-sectional area of the porous material or medium, and ΔP is an applied pressure difference across the porous material or medium (as for claim 11).

.

Claims 1-5 /are rejected under 35 U.S.C. 103 as being unpatentable over Silin (SILIN, DMITRIY, AND TAD PATZEK. "Pore space morphology analysis using maximal inscribed spheres." Physica A: Statistical mechanics and its applications 371, no. 2 (2006): 336-360) in view of Delerue (DELERUE, J. F., EDITH PERRIER, Z. Y. YU, AND B. VELDE. "New algorithms in 3D image analysis and their application to the measurement of a spatialized pore size distribution in soils." Physics and Chemistry of the Earth, Part A: Solid Earth and Geodesy 24, no. 7 (1999): 639-644).

Regarding claim 1, Silin discloses a method for topological and geometric characterization of a three-dimensional porous material or medium (P336:abstract:¶1: “A new robust algorithm analyzing the geometry and connectivity of the pore space of sedimentary rock is based on fundamental concepts of mathematical morphology.”), said method comprising:
receiving an image of a three-dimensional porous material or medium configured to be disposed in a fluid flow-path, said porous material or medium comprising a void space (p338:¶1: “In this paper, we focus on the analysis of pore space geometry. The image itself may have originated from computer tomography, a computer model of rock deposition, or any other source.”);
extracting a medial surface of the void space of the porous material or medium (pp341-343:§3: e.g. “According to the definition of skeleton, the centers of the voxels, which remain on the sorted list after removal of the included maximal balls, constitute the discrete skeleton of the pore space.” EN: the skeleton is the medial surface, compare for example Silin at P339:§2:¶2: “A ball of radius R centered at r0 is a set of all points r such that distðr; r0ÞpR. We will denote such a ball by BRðr0Þ. Let M be a set in R3. In our applications, M will be the pore space of a rock. The complementary set will be denoted by Mc. A ball BRðr0Þ is called a maximal ball centered at r0 if, first, it is a subset of M, and, second, it is not contained in any other ball, which is a subset of M. A point r fromMis a point of the skeleton SðMÞ if it is the center of a maximal ball.” And the specification at P12:LL6-8: ‘Along the same lines, medial surfaces have also been described as "the locus of the center of an inscribed sphere of maximal diameter as it rolls around the interior of the object".’);
utilizing the extracted medial surface of the void space of the porous material or medium as a representative geometry of the porous material or medium (P351:¶¶2-3: “Storing voxels in lists sorted by the voxel maximal radii substantially simplifies MIS-calculations. For example, to evaluate the saturation, all the pore voxels covered by the respective balls are marked starting from the largest radius. Then, the evaluation of saturation reduces to counting the voxels marked by radii exceeding the threshold radius. This operation can be combined with various invasion-percolation algorithms to account for the history of fluid migration. During fluid migration, whether it is drainage or imbibition or a sequential combination of the two, there is a possibility of development of enclaves of non-wetting fluid, which are entirely disconnected (trapped). This issue can be addressed by modeling an invasion-percolation process using breadth-first cluster search algorithms, see Appendix.”).
Silin does not explicitly disclose calculating the pore size distribution of the void space of the porous material or medium based on the extracted medial surface of the void space.
However, Delerue discloses calculating the pore size distribution of the void space of the porous material or medium based on the extracted medial surface of the void space (PP640-641:§2.3: e.g. “Skeleton points are scanned: for each point S of S, a sub-set of point Pi of the pore space Y is covered by the associated maximal ball … At the end of the process, each point P of P is thus assigned a given local pore size r(P), which defines the spatialized pore size distribution M”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Silin in view of the teachings of Delerue to include “calculating the pore size distribution of the void space of the porous material or medium based on the extracted medial surface of the void space” by using Delerue’s methods to calculate the distribution since “The concept of pore size distribution is widely used in soil science to characterize different types of soils or to characterize dynamic evolution within a given soil (e.g. Velde et al., 1996). It is also widely used in theoretical modeling or specific applications to infer soil hydraulic and other properties of soil behavior (e.g. Dullien, 1992; Perrier et al., 1996, 1998).” (Delerue:P639:§1:¶1) while Silin is interested in flow through sedimentary rock (Silin:abstract).
	
Regarding claim 2, Silin discloses the method of claim 1 (in combination as shown above), wherein said image of the three-dimensional porous material or medium comprises a voxelized binary image of the porous material or medium (p337:¶1: “A microscopic image of rock is a three-dimensional array of cubic atoms or voxels. Each voxel is assigned a non-zero value if it is attributed to the pore space and zero otherwise.”).

Regarding claim 3, Silin discloses the method of claim 2 (in combination as shown above), wherein said extracted medial surface is a voxel-wide medial surface (p342:¶5: “According to the definition of skeleton, the centers of the voxels, which remain on the sorted list after removal of the included maximal balls, constitute the discrete skeleton of the pore space.” See also fig 3 at P340).

Regarding claim 4, Silin discloses the method of claim 3 (in combination as shown above), wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface and perpendicular to the medial surface at said voxel (P344:¶1: “Thus, an isolated master voxel can be associated with a pore body. The volume of the union of the maximal balls of all slaves for whom Vis the only master, may be called the pore body volume.” EN: The voxel necessarily has an axis perpendicular to the surface since the surface is comprised of voxels having the same orientation of axes, see also rejections under 35 USC §112.).

Regarding claim 5, Silin discloses the method of claim 4 (in combination as shown above), wherein calculating the pore size distribution of the void space of the porous material or medium based on the extracted medial surface of the void space comprises assigning a value r to each voxel on the medial surface, wherein r is equal to the distance between the medial surface voxel and a closest solid boundary (P343:§4.1:¶1: “Here we use the fact that a voxel object ‘‘knows’’ its maximal ball radius.”), and wherein the pore size distribution of the porous material or medium is the distribution of r values on the medial surface voxels (EN: this appears to define the pore size distribution, although Silin disclose this definition, the surface created has the requisite property as defined.).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Silin (SILIN, DMITRIY, AND TAD PATZEK. "Pore space morphology analysis using maximal inscribed spheres." Physica A: Statistical mechanics and its applications 371, no. 2 (2006): 336-360) in view of Liang (LIANG, Z. R., P. C. PHILIPPI, C. P. FERNANDES, AND F. S. MAGNANI. "Prediction of permeability from the skeleton of three-dimensional pore structure." SPE Reservoir Evaluation & Engineering 2, no. 02 (1999): 161-168).

Regarding claim 6, Silin discloses a method for characterizing fluid flow through a three-dimensional porous material or medium (P336:abstract:¶1: “A new robust algorithm analyzing the geometry and connectivity of the pore space of sedimentary rock is based on fundamental concepts of mathematical morphology.”; P355:¶1: “We assume that the flow is macroscopically one-dimensional, i.e. the fluids flow in and out only through two opposite faces of the cubic rock sample. To verify the results, three directions of flow were modeled for each image”), the method comprising:
receiving an image of a three-dimensional porous material or medium configured to be disposed in a fluid flow-path, said porous material or medium comprising a void space (p338:¶1: “In this paper, we focus on the analysis of pore space geometry. The image itself may have originated from computer tomography, a computer model of rock deposition, or any other source.”);
(pp341-343:§3: e.g. “According to the definition of skeleton, the centers of the voxels, which remain on the sorted list after removal of the included maximal balls, constitute the discrete skeleton of the pore space.” EN: the skeleton is the medial surface, compare for example Silin at P339:§2:¶2: “A ball of radius R centered at r0 is a set of all points r such that distðr; r0ÞpR. We will denote such a ball by BRðr0Þ. Let M be a set in R3. In our applications, M will be the pore space of a rock. The complementary set will be denoted by Mc. A ball BRðr0Þ is called a maximal ball centered at r0 if, first, it is a subset of M, and, second, it is not contained in any other ball, which is a subset of M. A point r fromMis a point of the skeleton SðMÞ if it is the center of a maximal ball.” And the specification at P12:LL6-8: ‘Along the same lines, medial surfaces have also been described as "the locus of the center of an inscribed sphere of maximal diameter as it rolls around the interior of the object".’); and
simulating multiphase drainage and/or simulating multiphase imbibition of the porous material or medium, said simulating comprising utilizing the extracted medial surface of the void space of the porous material or medium as a solution domain for determining fluid flow through the porous material or medium (P355:¶1-P356:¶1: e.g. “In Fig. 24, we show the results for rock drainage simulated with invasion percolation.”).
Silin does not explicitly disclose calculating an absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space.
However, Liang discloses calculating an absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space (PP163-164:§Calculation of Permeability: e.g. “The skeleton of the pore structure is obtained by using Ma’s thinning algorithms. … The links and nodes of the graph are then, respectively, considered to be composed of points with exactly two neighbors and three or more neighbors. Flow is assumed to be sufficiently slow with no inertial effects. For each point p in a given link, there is a pore section in the plane which contains p and is orthogonal to the link. … The absolute permeability k of the pore network is calculated from Darcy’s law”); and
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Silin in view of the teachings of Liang to include “calculating an absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space” by using Liang’s methods to determine permeability since “The 3D skeleton of a reconstructed porous structure results in an irregular network which gives the main flow path and can be used to predict permeability without making any assumptions concerning coordination number and the shape of porous cavities, as in the previous network models” (Liang:P161:right:¶2) and Silin discloses the use of permeability to determine capillary pressure.

Regarding claim 7, Silin discloses the method of claim 6 (in combination as shown above), wherein said image of the three-dimensional porous material or medium comprises a voxelized binary image of the porous material or medium (as for claim 2).

Regarding claim 8, Silin discloses the method of claim 7 (in combination as shown above), wherein said extracted medial surface is a voxel-wide medial surface (as for claim 3).

Regarding claim 9, Silin discloses the method of claim 8 (in combination as shown above), wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface and perpendicular to the medial surface at said voxel (as for claim 4).

Regarding claim 10, Silin discloses the method of claim 9 (in combination as shown above), wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space (in combination as shown above)
Silin does not explicitly disclose calculating a hydraulic conductivity value at each voxel on the medial surface;
calculating a pressure field based at least in part on the local hydraulic conductivity at each voxel on the medial surface; calculating the total flow rate at a bottom solid boundary of the medial surface based at least in part on the assigned hydraulic conductivity value and calculated pressure field; and
calculating the absolute permeability based at least in part on the calculated total flow rate at the bottom solid boundary of the medial surface and an applied pressure difference across the porous material or medium.
However, Liang discloses calculating a hydraulic conductivity value at each voxel on the medial surface (p164:top: “Thus, the conductance of a fluid in a point of pore link gL is given by Poiseuille’s equation and may be written as [eq 15]”);
calculating a pressure field based at least in part on the local hydraulic conductivity at each voxel on the medial surface (P164: “flow rate of fluid between the two nodes [eq 17] where Pi and Pj are the nodal pressures” and “The absolute permeability k of the pore network is calculated from Darcy’s law by imposing a pressure drop across the network and computing the resulting single phase flow rate [eq 20]”);
calculating the total flow rate at a bottom solid boundary of the medial surface based at least in part on the assigned hydraulic conductivity value and calculated pressure field (P164: “flow rate of fluid between the two nodes [eq 17] where Pi and Pj are the nodal pressures” and “The absolute permeability k of the pore network is calculated from Darcy’s law by imposing a pressure drop across the network and computing the resulting single phase flow rate [eq 20]”); and
calculating the absolute permeability based at least in part on the calculated total flow rate at the bottom solid boundary of the medial surface and an applied pressure difference across the porous material or medium (P164: “flow rate of fluid between the two nodes [eq 17] where Pi and Pj are the nodal pressures” and “The absolute permeability k of the pore network is calculated from Darcy’s law by imposing a pressure drop across the network and computing the resulting single phase flow rate [eq 20]”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Silin in view of the teachings of Liang to include “calculating a hydraulic conductivity value at each voxel on the medial surface; calculating a pressure field based at least in part on the local hydraulic conductivity at each voxel on the medial surface; calculating the total flow rate at a bottom solid boundary of the medial surface based at least in part on the assigned hydraulic conductivity value and calculated pressure field; and calculating the absolute permeability based at least in part on the calculated total flow rate at the bottom solid boundary of the medial surface and an applied pressure difference across the porous 

Regarding claim 11, Silin discloses the method of claim 6 (in combination as shown above).
Silin does not explicitly disclose wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space is determined according to k = - ((QμL)/(AΔP)), wherein k is the absolute permeability of the porous material or medium, Q is the total flow rate at a bottom solid boundary of the medial surface, μ is the fluid viscosity, L is a length of the porous material or medium, A is a cross-sectional area of the porous material or medium, and ΔP is an applied pressure difference across the porous material or medium.
However, Liang discloses wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space is determined according to k = - ((QμL)/(AΔP)), wherein k is the absolute permeability of the porous material or medium, Q is the total flow rate at a bottom solid boundary of the medial surface, μ is the fluid viscosity, L is a length of the porous material or medium, A is a cross-sectional area of the porous material or medium, and ΔP is an applied pressure difference across the porous material or medium (P164: “The absolute permeability k of the pore network is calculated from Darcy’s law by imposing a pressure drop across the network and computing the resulting single phase flow rate [eq 20]” and eq (20) with accompanying text.).

Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Silin (SILIN, DMITRIY, AND TAD PATZEK. "Pore space morphology analysis using maximal inscribed spheres." Physica A: Statistical mechanics and its applications 371, no. 2 (2006): 336-360) in view of Delerue (DELERUE, J. F., EDITH PERRIER, Z. Y. YU, AND B. VELDE. "New algorithms in 3D image analysis and their application to the measurement of a spatialized pore size distribution in soils." Physics and Chemistry of the Earth, Part A: Solid Earth and Geodesy 24, no. 7 (1999): 639-644) and Liang (LIANG, Z. R., P. C. PHILIPPI, C. P. FERNANDES, AND F. S. MAGNANI. "Prediction of permeability from the skeleton of three-dimensional pore structure." SPE Reservoir Evaluation & Engineering 2, no. 02 (1999): 161-168).

Regarding claim 17, Silin discloses a method for designing a three-dimensional porous material or medium with target properties, said method comprising:
receiving an image of a three-dimensional porous material or medium configured to be disposed in a fluid flow-path, said porous material or medium comprising a void space (as for claim 1);
extracting a medial surface of the void space of the porous material or medium (as for claim 1);
utilizing the extracted medial surface of the void space of the porous material or medium as a representative geometry of the porous material or medium (as for claim 1);
(with Delerue as for claim 1); and
calculating an absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space (with Liang as for claim 6).
Silin does not explicitly disclose a random [image].
However, Liang teaches a random [image] (P162:¶¶3-4: “Several methods exist to generate discrete random fields. Adler et al.8 generated isotropic media by a simplified version of an algorithm presented by Quiblier18 for general 3D porous media based on the truncated Gaussian method. … The method consists of generating a random function Z(x) that is equal to zero in the solid phase and to one in the pore phase and which verify the two average properties.” EN: the field is the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Silin in view of the teachings of Liang to include “a random [image]” by using Liang’s methods to generate the image since “The 3D skeleton of a reconstructed porous structure results in an irregular network which gives the main flow path and can be used to predict permeability without making any assumptions concerning coordination number and the shape of porous cavities, as in the previous network models” (Liang:P161:right:¶2).

Regarding claim 18, Silin discloses the method of claim 17 (in combination as shown above), wherein said image of the three-dimensional porous material or medium comprises a voxelized binary image of the porous material or medium (as for claim 2).

Regarding claim 19, Silin discloses the method of claim 18 (in combination as shown above), wherein said extracted medial surface is a voxel-wide medial surface (as for claim 3).

Regarding claim 20, Silin discloses the method of claim 19 (in combination as shown above), wherein a pore of the extracted medial surface is defined as a voxel-wide square prism, wherein the voxel-wide square prism is centered at each voxel of the medial surface and perpendicular to the medial surface at said voxel (as for claim 4).

Regarding claim 21, Silin discloses the method of claim 20 (in combination as shown above), wherein said calculating the pore size distribution comprises calculating the mean and standard deviation of the pore size distribution of the extracted medial surface of the random, three-dimensional porous material or medium.

Regarding claim 22, Silin discloses the method of claim 21 (in combination as shown above).
Silin does not explicitly disclose modifying a pore size distribution on the extracted medial surface of the random, three dimensional porous material or medium to create a modified medial surface with a target pore size distribution, wherein modifying a pore size distribution comprises adjusting the pore size distribution of the extracted medial surface to a normal distribution, said normal distribution comprising a mean and a standard deviation of a target normal pore size distribution; and
reconstructing a porous material or medium from the modified medial surface having a target normal pore size distribution.
However, Liang teaches modifying a pore size distribution on the extracted medial surface of the random, three dimensional porous material or medium to create a modified medial surface with a target pore size distribution, wherein modifying a pore size distribution comprises adjusting the pore size distribution of the extracted medial surface to a normal distribution, said normal distribution comprising a mean and a standard deviation of a target normal pore size distribution (p162:left:¶4-right:¶1: “Porosity is a given positive number smaller than 1. Normalized autocorrelation function RZ(u) is a given function of u that verifies the general properties of a correlation function for the phase function Z(x) but is, otherwise, arbitrary. … Therefore, if a positive-definite function RY(u) is given, a stochastic process Y(x) having RY(u) as its correlation function can be found. In this way, one first generates the Gauss field Y(x) directly from its correlation function. Y(x) has a standard normal distribution ~with a zero mean and a variance equal to one! and its distribution function P(y) is given by the following: [eq 5]” EN: choosing the arbitrary function is modifying the poresize; variance is the square of the standard deviation); and
reconstructing a porous material or medium from the modified medial surface having a target normal pore size distribution (P162:right:last ¶: “The reconstruction process of 3D porous media by using the truncated Gaussian method using Fourier transform is concluded as follows.” And steps 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Silin in view of the teachings of Liang to include “modifying a pore size distribution on the extracted medial surface of the random, three dimensional porous material or medium to create a modified medial surface with a target pore size distribution, wherein modifying a pore size distribution comprises adjusting the pore size distribution of the 


Regarding claim 23, Silin discloses the method of claim 20 (in combination as shown above), wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space comprises:
calculating a hydraulic conductivity value at each voxel on the medial surface (with Liang as for claim 10);
calculating a pressure field based at least in part on the local hydraulic conductivity at each voxel on the medial surface  (with Liang as for claim 10);
calculating the total flow rate at a bottom solid boundary of the medial surface based at least in part on the calculated hydraulic conductivity value and calculated pressure field  (with Liang as for claim 10); and
calculating the absolute permeability based at least in part on the calculated total flow rate at the bottom solid boundary of the medial surface and an applied pressure difference across the porous material or medium  (with Liang as for claim 10).

Regarding claim 24, Silin discloses the method of claim 17 (in combination as shown above), wherein calculating the absolute permeability of the porous material or medium based at least partially on the extracted medial surface of the void space is determined according to k = - ((QμL)/(AΔP)), wherein k is the absolute permeability of the porous material or medium, Q is the total flow rate at a bottom solid boundary of the medial surface, μ is the fluid viscosity, L is a length of the porous material or medium, A is a cross-sectional area of the porous material or medium, and ΔP is an applied pressure difference across the porous material or medium  (with Liang as for claim 11).

Conclusion
Claims 1-25 /are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180121579 A1	Fredrich; Joanne et al.
Discussing using distance transform and maximum inscribed sphere for performing flow simulations
HUGHES, RICHARD G., AND MARTIN J. BLUNT. "Network modeling of multiphase flow in fractures." Advances in Water Resources 24, no. 3-4 (2001): 409-421.
Discussing pore network modeling for simulation flow in fractures
JIANG, ZEYUN, KEJIAN WU, G. COUPLES, MARINUS IZAAK JAN VAN DIJKE, KENNETH STUART SORBIE, AND JINGSHENG MA. "Efficient extraction of 
Discussing using medial axis representation for flow calculations.
LINDQUIST, W. BRENT, SANG‐MOON LEE, DAVID A. COKER, KEITH W. JONES, AND PER SPANNE. "Medial axis analysis of void structure in three‐dimensional tomographic images of porous media." Journal of Geophysical Research: Solid Earth 101, no. B4 (1996): 8297-8310.
Discussing medial axis representation of porous media.
M. SADEGH RIASI, GENE HUANG, CARLO MONTEMAGNO AND LILIT YEGHIAZARIAN, Pore Topology Method: A General and Fast Pore-Scale Modeling Approach to Simulate Fluid Flow in Porous Media, American Geophysical Union, 2014, 1 page abstract
Discussing the pore topology method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
	
/R.S.B./Examiner, Art Unit 2128                 

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128